1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Phone: 702-388-6317
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                         Case No. 2:20-mj-902-DJA

9                    Plaintiff,                        Stipulation to Continue the Preliminary
                                                       ORDER
                                                       Hearing (Fifth Request)
10          v.

11   JOSEPH HOLMES and

12   EMELIO ROCHESTER,

13                   Defendants.

14
            It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United
15
     States Attorney, through Jim W. Fang, Assistant United States Attorney, Kathryn
16
     Newman, Assistant Federal Public Defender, counsel for Defendant Holmes, and Daniel
17
     Hill, Esq., counsel for Defendant Rochester, that the preliminary hearing in the above-
18
     captioned matter, previously scheduled for June 7, 2021, at 4:00 p.m., be vacated and
19
     continued until a time convenient to the Court, but no earlier than 90 days from the current
20
     setting.
21
            1.      Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the
22
     defendant’s consent and upon a showing of good cause—taking into account the public
23
     interest in the prompt disposition of criminal cases—a magistrate judge may extend the time
24

25

26
 1   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

 2   potential to resolve this matter before defendants are formally charged by a criminal

 3   indictment.

 4           2.    In that regard, the government has provided defense counsels with limited

 5   Rule 16 discovery in order to facilitate pre-indictment resolution. The parties are close to

 6   resolving the case and require more time to resolve this matter pre-indictment, taking into

 7   account the time needed for the Court to review any resolution the parties may agree to.

 8           3.    This continuance is not sought for the purposes of delay, but to allow the

 9   parties to thoroughly vet the case and reach an agreement as to the final resolution of this

10   case.

11           4.    Defendants are not in custody and agree to the continuance.

12           5.    Denial of this request could result in a miscarriage of justice, and the ends of

13   justice served by granting this request outweigh the best interest of the public and the

14   defendants in a speedy trial.

15           6.    The additional time requested by this stipulation is excludable in computing

16   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

17   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

18           DATED this 1st day of June, 2021.

19   CHRISTOPHER CHIOU
     Acting United States Attorney
20
     s/Jim W. Fang                                     s/ Kathryn Newman
21   JIM W. FANG                                      KATHRYN NEWMAN
     Assistant United States Attorney                 Assistant Federal Public Defender
22   Counsel for the United States                    Counsel for Defendant Holmes
23                                                    s/ Daniel Hill
                                                      DANIEL HILL, ESQ.
24                                                    Counsel for Defendant Rochester
                                                2
25

26
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                    Plaintiff,
 4
             v.                                          Case No. 2:20-mj-902-DJA
 5
     JOSEPH HOLMES and                                   FINDINGS AND ORDER
 6
     EMELIO ROCHESTER,
 7
                    Defendants.
 8

 9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11           1.     The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution, and the government has provided defense counsels with limited Rule

13   16 discovery for that purpose. The parties are in active plea negotiations and require more

14   time to resolve this matter pre-indictment. The Court finds good cause to continue the

15   hearing to allow the parties to reach a pre-indictment resolution.

16           2.     Both counsels for defendants and counsel for the government agree to the

17   continuance.

18           3.     Defendants are not in custody and agree to the continuance.

19           4.     The continuance is not sought for the purposes of delay, but to allow the

20   parties to thoroughly vet the case and reach an agreement as to the final resolution of this

21   case.

22           5.     Denial of this request could result in a miscarriage of justice, and the ends of

23   justice served by granting this request outweigh the best interest of the public and the

24   defendants in a speedy trial.
                                                 3
25

26
 1          6.     The additional time requested by this stipulation is excludable in computing

 2   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 3   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 4          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 5   above-captioned matter, previously scheduled for June 7, 2021, at 4:00 p.m., be vacated and

 6                September 13, 2021, at 4:00 at
     continued to _________________________,  p.m., Courtroom 3D.
                                                 _______.
                         2nd           June
 7          DATED this _____ day of ___________, 2021.

 8

 9                                            _______________________________________
                                               HONORABLE DANIEL J. ALBREGTS
10                                             UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
25

26
